Name: Commission Regulation (EC) No 667/96 of 12 April 1996 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: Africa;  Europe;  Asia and Oceania;  prices;  agricultural activity
 Date Published: nan

 13 . 4 . 96 EN Official Journal of the European Communities No L 92/11 COMMISSION REGULATION (EC) No 667/96 of 12 April 1996 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel , Jordan and Morocco price recorded on the same market during the same period during the three preceding years are excluded; Whereas the Community producer prices for the fort ­ nightly periods to 3 November 1996 should be deter ­ mined on the basis of data provided by the Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 ¢ December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as last amended by Regulation (EC) No 539/96 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 4088/87, Community producer prices applicable for fort ­ nightly periods are fixed twice a year before 15 May and 1 5 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan (3), as last amended by Regulation (EEC) No 2917/93 (4), prices for roses are determined on the basis of the average daily prices recorded on the representative producer markets for the pilot varieties of quality grade I in the three preceding years; whereas for carnations those prices are fixed under the same conditions of the bloom and spray types; whereas, for the determination of the average, prices which differ by 40 % and more from the average HAS ADOPTED THIS REGULATION: Article 1 The Community producer prices for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods 3 June to 3 November 1996 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 382, 31 . 12 . 1987, p. 22 . 0 OJ No L 79, 29 . 3 . 1996, p. 6. (3) OJ No L 72, 18 . 3 . 1988 , p. 16 . b) OJ No L 264, 23 . 10 . 1993, p. 33 . No L 92/ 12 EN Official Journal of the European Communities 13 . 4. 96 ANNEX Community producer prices (ECU/WO pieces) Weeks Period Uniflorous carnations (bloom) Multiflorous carnations (spray) Large flowered roses Small ­ flowered roses 23-24 3. 6 ­- 16. 6 . 1996 10,46 10,37 25,67 1 2,66 25-26 17. 6 ­- 30. 6 . 1996 10,12 10,60 21,19 11,64 27-28 1 . 7 ­- 14. 7 . 1996 8,30 10,16 20,24 9,90 29-30 15. 7 ­- 28 . 7 . 1996 9,20 8,92 20,30 9,35 31-32 29. 7 ­- 11 . 8 . 1996 9,80 7,77 19,25 9,02 33-34 12. 8 ­- 25. 8 . 1 996 12,22 9,09 20,69 10,33 35-36 26. 8 ­- 8 . 9 . 1996 13,56 11,69 25,17 12,56 37-38 9. 9 ­- 22. 9 . 1996 13,97 12,24 26,14 12,06 39-40 23. 9 ­- 6. 10 . 1996 14,33 12,73 25,00 12,70 41-42 7. 10 -- 20. 10 . 1996 14,31 12,72 26,68 14,80 43-44 21 . 10 ­- 3 . 11 . 1996 19,40 13,55 32,17 18,41